DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are pending and Claims 1, 9, 17 are amended.


Response to Remarks/Arguments

Applicant's Amendments, filed on 01/14/2021, are acknowledged, accepted and have been fully considered but were not found to be persuasive. Accordingly, this is made final.
With respect to currently amended claims of 1, 9, 17 and their dependent claims, Applicant is advised to review detailed mapping of claim limitations and consider relevant sections.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al., US 2014/0317093 Al, hereinafter Sun in view of Collins et al., US 2011/0282864 Al, hereinafter Collins and further in view of Coulson et al., US 20020120806 A1, hereinafter Coulson.

As per claim 1, (Currently Amended) A computer-implemented method, comprising: accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common-denominator data type values converted from first native data type 

    PNG
    media_image1.png
    393
    1105
    media_image1.png
    Greyscale

(Sun discloses a method of creating a multi-column description index table having a number of columns and rows holding descriptive information or metadata relating to each of the rows of the primary table wherein a descriptive table may list or include data types at 347 (e.g., Note that “data types” here are equivalent to “native data type” since “native data types are defined as “number, datetime, text, etc” in the applicant’s specification paragraph [0003] lines4-7) such as (but not limited to) organization name, (e.g., “a plurality of organizations”)  index number or identification (ID), (e.g., “identifying individual organizations”) organization object or business/product description, description of data type columns (e.g., “first common-denominator data type”) relating to an organization's particular row in the primary table, hash function, etc. as detected and/or read by detector/reader 203 and mapped by key mapping logic 207 (e.g., “converted from first native data type values”):
Sun, [FIG.3], element 347, par. [0036] lines 1- “In one embodiment, using creation/insertion logic 205, a tertiary or description table may be created, where a description table (such as multi-column description index table 370 of FIG. 3) may include a multi-column description index table having a number of columns and rows holding descriptive information or metadata relating to each of the rows of the primary table. For example, an embodiment of a descriptive table may list or include (but not limited to) organization name, index number or identification (ID), organization object or business/product description, description of data type columns relating to an organization's particular row in the primary table, hash function, etc., as detected and/or read by detector/reader 203 and mapped by key mapping logic 207. In one embodiment, an index ID may be assigned by index assignment logic 209 and correspond to one or more data types in each column which may then be used to map or correspond to various filters contained within a customer query as further described with reference to FIG. 3.”)

With respect to claim 1, Sun and combined reference do not explicitly discloses a method of representing different data types in one or more different sort orders:

values of two or more different native data types with two or more different sort orders 

However, Coulson discloses a method of representing various different data types in sort order to optimize database query performance. 
As an example, if method determined that the number is an integer type, the method inverts the number's integer sign bit, and converts the number from the binary representation to a hexadecimal representation. If the number is a floating point type and positive, the method inverts the number's integer sign bit, and converts the floating point type number from the binary representation to a hexadecimal representation allowing datatype to be able to be sorted regardless of its datatype (e.g., “two or more different sort orders”): 
(Coulson [0006] “Finally, the present invention provides a convention for determining the data type of the textual representations of values of various data types. The textual representation of mixed types is configured so that the sort order of different data types and the text string for numeric types will sort by value, independent of the numeric data-types.”)

Thus, one of ordinary skill in the art would have been motivated to use a teaching of Coulson, a method of representing various different data types in sort order to optimize database storage because sorted datatypes as an entry in the database would allow much faster retrieval of data record for processing query, resulting in an enhanced database performance.

generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; 

    PNG
    media_image2.png
    710
    969
    media_image2.png
    Greyscale

(Sun discloses a method of generating plurality of generated distinct hash values (e.g., “discriminate value”) at FIG.3, element 377  based on native data values (FIG.3 element 347, e.g., “generating a plurality of discriminant values”)  using  hash function (FIG.3, element 349) and plurality of index ID (FIG.3 element 375, e.g., “a plurality of first native index values”) by mapping to a plurality of table rows (e.g., such as plurality of Index ID ‘7’ is mapped to BOA/Account in FIG.3, element 375) in the data table, where index IDs of column 343 (element 375 in table 370) at description table 340 may be generated based on column data type combinations of column 347. In another words, index ID ‘7’ (first native index) is generated based on the native data values such as LastName, FirstName, OpenDates and etc:
Sun, Par. [0036] lines 7-18: “For example, an embodiment of a descriptive table may list or include (but not limited to) organization name, index number or identification (ID), organization object or business/product description, description of data type columns relating to an organization's particular row in the primary table, hash function, etc., as detected and/or read by detector/reader 203 and mapped by key mapping logic 207. In one embodiment, an index ID may be assigned by index assignment logic 209 and correspond to one or more data types in each column which may then be used to map or correspond to various filters contained within a customer query as further described with reference to FIG. 3” . . .  Further, using key mapping logic 207, foreign keys of the secondary table may be generated to be the same as or properly mapped to the corresponding primary keys of the primary table.”
Sun, par. [0047] lines 1-4: “In one embodiment, index IDs of column 343 at description table 340 may be generated based on column data type combinations of column 347 that may be used as filters by customers when placing queries.”)
each discriminant value in the plurality of discriminant values being generated by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on (a) an organization identification value in the organization table column of the respective table row, (b) an identifier for a data entity associated with the respective table row, and (c) an identifier for the first table column of the respective table row; a first native index value in the plurality of first native index values being generated by the first native index value mappings for the respective table row in the plurality of table rows based on the organization identification value, the identifier for the data entity, and a first common-denominator data type value in the first table column of the respective table row; 

    PNG
    media_image3.png
    850
    1149
    media_image3.png
    Greyscale

Sun discloses a method of generating hash values and assigning it based on the corresponding index IDs and hash functions and maintained in column 377 of secondary table 370. (e.g., “by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on”) by applying an organization identification value of in the organization table column. As an example of FIG.3, an organization identification value of ‘BOA’ in the organization table 340 column of the respective table row with an identifier for a data entity  (LastName, FirstName, OpenDate, City) associated with the respective table row of Index ID ‘7’ and Object Type “Account” in table 370:

(Sun, par. [0052] In embodiment, having accessed or obtained index IDs and hash functions of columns 343 and 347, respectively, of description table 340, hash values may be generated and assigned based on the corresponding index IDs and hash functions and maintained in column 377 of secondary table 370. For example, using hash calculation logic 223 of FIG. 2, hash values in column 377 may be generated to correspond to index IDs in column 375 and foreign keys in column 379, customers in column 371, and object types in column 373 of secondary table 370. For example, as illustrated, f1(Smith, John, 3/1/2013, SFO)=7899900ABC, where 7899900ABC is regarded as the calculated hash value for row 383 of secondary table 370, where the customer is BOA, the index ID is 7, and the foreign key is pk0998 that corresponds to private key pk0998 of row 323C of primary table 300. Similarly, f3(SB777, 9/1/2010, 30,000)=09ABC881EFFC, where 09ABC881EFFC is regarded as the calculated hash value for row 387 of secondary table 370, wherein the customer is SB, the index ID is 11, and the foreign key is pk0999 that corresponds to private key pk0999 of primary table 300.)

generating, for the data table, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings;   
wherein the function-based table index is caused to be used for accessing at least a portion of data values in the data table.  
(Sun does not explicitly discloses a method of having function-based table index cause for accessing at least a portion of data values in the data table.
However, Collins discloses a method of using a hash join of several indexes, probing the hash table to find the joined rows where a hash function is to map identifying key to the values (e.g., “function-based table index is caused to be used for accessing at least a portion of data values in the data table”):
Collins, Par. [0076] lines 8-20: “An index join is a hash join of several indexes that together contain all the table columns that are referenced in the query. Hash joins are used for joining large data sets. The optimizer uses the smaller of two tables or data sources to build a hash table on the join key in memory. The optimizer then scans the larger table, probing the hash table to find the joined rows. A hash table is a data structure that uses a hash function to map identifying keys (e.g., a person's name) to the values (e.g., telephone numbers) associated with the keys. The hash function is used to transform the key into the index (the hash) of an array element (the slot or bucket) where the corresponding value is to be sought.”)

One of ordinary skill in the art would have been motivated to use a teaching of Collins, using a hash join of several indexes that together contain all the table columns that are referenced in the query because it reduce generating number of hash values by simply joining them to reference other queries. Thus, it results saving system resources by removing operations for generating hash values that improve overall system performances.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Collins and Coulson into the system of Sun because, they are analogous art as being directed to the same field of endeavor, the method of query optimization in a database network system.

As per claim 2, (Original) The method as recited in Claim 1, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type. 

(Sun discloses a method of ordering the first index values (FIG.3 element 343, value ‘7’) depending on the first organization dependent native data type (e.g., “LastName, FirstName, OpenData, City) wherein the second index values (e.g., element 357, value ‘11’)  are ordered depending on the second different organization (e.g., ‘SB’) dependent native data type (e.g., Store#, OpenData, SalesVolumn) : 

    PNG
    media_image4.png
    862
    1181
    media_image4.png
    Greyscale

 
As per claim 3, (Original) The method as recited in Claim 1, wherein the data table is persisted in a database of a database system that natively supports function-based indexing; wherein the function-based index for the data table is natively maintained in the database by the database system as a data table index for the data table.  
(Sun discloses a method of providing the hash function-based index for the data table is natively maintained in the database by the database system as a data table index for the data table.  
See Sun, FIG.3, element 349 where a Hash Function assigned on each of row to generate hash value of native data type, Columns at 347)

As per claim 4, (Original) The method as recited in Claim 1, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non-normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function-based table index is to be generated.  
(Sun discloses a method of applying native data types into the hash function (e.g., “a generic property pursuant to a native data type”) to generate hash value. As an example, hash function f1 (xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city:
Sun, par.[0048] lines 14-19: “In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA ( of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.)

As per claim 5, (Original) The method as recited in Claim 1, wherein the plurality of discriminant values and the plurality of first native index values are generated 
(Sun discloses a method of generating plurality of Hash Value (e.g., “discriminant values”) in FIG.3, element 377 and the plurality of index ID, element 343, 375 (e.g., “first native index values”) based on table 300 in FIG.3)

by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  
(Collins discloses a method of joining custom index table with the main table via the primary key (e.g., “based on custom index metadata that a data table index”). In other words, a join order for the query is specified where the custom index table is the first table in the join order (e.g., “...that includes the first table column of the data table”):
Collins, par. [0098] The custom index value table may be another multitenant table. So rather than having one table for each custom index, there may be one big table for all custom indexes. That one big table may be indexed with leading columns of organization_ id, key prefix, and index number such that to scan one logical "custom index" a range scan may be performed on an index, the full custom index value table for a particular combination of values for the three leading columns. When a row is inserted, updated, or deleted in a base table, there may also be a need to maintain the corresponding row(s) in the custom index table. Both standard and custom fields can be indexed, and nearly all datatypes may be indexed)
Collins, par. [0099] lines 5-11: “If necessary, a prequery is run against the custom index to determine if the filter is selective. If the custom filter is selective (and no other indexed filter is better), the query is dynamically rewritten to lead from the custom index table and join to the main table via the primary key. In other words, a join order for the query is specified where the custom index table is the first table in the join order.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Collins into the system of Sun because, they are analogous art as being directed to the same field of endeavor, the method of query optimization in a database network system.
One of ordinary skill in the art would have motivated to use teachings of Collins, creating an one big table may be indexed with leading columns of organization_ id, key prefix, and index number such that to scan one logical "custom index" a range scan may be performed on an index to improve effectively index both standard and custom fields and nearly all datatypes, resulting improved search and query of data in the system.

As per claim 6, (Original) The method as recited in Claim 1, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row.  
(Sun discloses a method of generating an identifier (FIG.3 element 377) used to uniquely identify a specific type of index value (e.g., such as “BOA/Account/7 with Hash Value of 7899900ABC” in table 370) ordering among a plurality of types of index value ordering supported by the discriminant mappings:
Sun par. [0048] lines 9-19: “Similarly, in one embodiment, hash functions of column 347, such as f1, may be generated and assigned to their corresponding index IDs of column 343, such as index ID 7, which may then be used to calculate hash values of column 377 of secondary table 370. In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA ( of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.”)

As per claim 7, (Original) The method as recited in Claim 1, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; the method further comprising: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings.  
(Sun discloses a method of associating hash value with a foreign key (e.g., “applying second native index value”) that directly corresponds to a primary key at the primary table (e.g., “mappings to the plurality of table rows in the data table to generate a plurality of second native index values”) and once the hash value is known (e.g., “the function-based table index using...”), the corresponding foreign key (e.g., “... further the plurality of second native index values”), may then be used to find one or more rows in the primary table associated with the corresponding primary key.
Sun, par. [0040] lines 9-19: “In one embodiment, using searching/mapping module 217, the calculated hash value is associated with a foreign key that directly corresponds to a primary key at the primary table. Once the hash value is known (or calculated based on the hash function), the corresponding foreign key may then be used to find one or more rows in the primary table associated with the corresponding primary key. Upon locating the one or more record or rows at the primary table, any data from those records may be obtained from the primary table and appropriate converted into results by results generation logic 219”)

As per claim 8, (Original) The method as recited in Claim 1, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function-based indexes to be created to accessing original data field values of the original data table.  
(Sun discloses a method of using hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city (e.g., “function-based table index is generated based on organization dependent column migration metadata”):
Sun par. [0048] lines 14-19: “In one embodiment, a corresponding row, such as row 353, is added to description table 340, where row 353 corresponds to BOA (of row 323C, pk0998, of primary table 300) having assigned index ID 7 and hash function f1(xl, x2, x3, x4), where xl represents last name, x2 represents first name, x3 represents open date, and x4 represents city.”)

As per claim 9, (Currently Amended) One or more non-transitory computer readable media storing a program of instructions that is executable by a device to perform: accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common-denominator data type values converted from first native data type values of two or more different native data types with two or more different sort orders;; generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; each discriminant value in the plurality of discriminant values being generated by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on (a) an organization identification value in the organization table column of the respective table row, (b) an identifier for a data entity associated with the respective table row, and (c) an identifier for the first table column of the respective table row; a first native index value in the plurality of first native index values being generated by the first native index value mappings for the respective table row in the plurality of table rows based on the organization identification value, the identifier for the data entity, and a first common-denominator data type value in the first table column of the respective table row; generating, for the data table, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings; wherein the function-based table index is caused to be used for accessing at least a portion of data values in the data table.  

Claims 9 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 10, (Original) The media as recited in Claim 9, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type.  

Claims 10 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 11, (Original) The media as recited in Claim 9, wherein the data table is persisted in a database of a database system that natively supports function-based indexing; wherein the function-based index for the data table is natively maintained in the database by the database system as a data table index for the data table.  

Claims 11 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 12, (Original) The media as recited in Claim 9, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non- normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function- based table index is to be generated.  

Claims 12 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The media as recited in Claim 9, wherein the plurality of discriminant values and the plurality of first native index values are generated by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  

Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The media as recited in Claim 9, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row. 

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 15, (Original) The media as recited in Claim 9, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; the method further comprising: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings. 

Claims 15 is analogous to claim 7 and is rejected under the same rationale as indicated above.
 
As per claim 16, (Original) The media as recited in Claim 9, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function- based indexes to be created to accessing original data field values of the original data table. 

Claims 16 is analogous to claim 8 and is rejected under the same rationale as indicated above. 

As per claim 17, (Currently Amended) A system, comprising: one or more computing processors; one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform: accessing a data table that comprises an organization table column storing organization identification values for identifying individual organizations in a plurality of organizations and a first table column storing first common- denominator data type values converted from first native data type values of two or more different native data types with two or more different sort orders;; generating a plurality of discriminant values and a plurality of first native index values by applying discriminant mappings and first native index value mappings to a plurality of table rows in the data table; each discriminant value in the plurality of discriminant values being generated by applying the discriminant mappings to a respective table row in the plurality of table rows based at least in part on (a) an organization identification value in the organization table column of the respective table row, (b) an identifier for a data entity associated with the respective table row, and (c) an identifier for the first table column of the respective table row; a first native index value in the plurality of first native index values being generated by the first native index value mappings for the respective table row in the plurality of table rows based on the organization identification value, the identifier for the data entity, and a first common-denominator data type value in the first table column of the respective table row; generating, for the data table, a function-based table index using the plurality of discriminant values generated by the discriminant mappings and the plurality of first native index values generated by the first native index value mappings; wherein the function-based table index is caused to be used for accessing at least a portion of data values in the data table.  

Claims 17 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The system as recited in Claim 17, wherein the first native data type values from which the first common-denominator data type values are converted comprise values of a first organization dependent native data type and values of a second different organization dependent native data type; wherein the plurality of first native index values comprises first index values generated from the values of the first organization dependent native data type and second index values generated from the values of the second different organization dependent native data type; wherein the first index values are ordered depending on the first organization dependent native data type; wherein the second index values are ordered depending on the second different organization dependent native data type.  

Claims 18 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 19, (Original) The system as recited in Claim 17, wherein the data table is persisted in a database of a database system that natively supports function-based indexing; wherein the function-based index for the data table is natively maintained in the database by the database system as a data table index for the data table.

Claims 19 is analogous to claim 3 and is rejected under the same rationale as indicated above.  

As per claim 20, (Original) The system as recited in Claim 17, wherein the first native index value mappings include column data type lookup operations with a global data dictionary to look up a respective native data type of the first table column for each table row in the plurality of table rows persisted in the data table and a set of index properties, wherein the set of index properties relate to one or more of: a case sensitivity property, a case insensitivity property, a uniqueness property, a non-uniqueness property, a normalization property, a non- normalization property, one or more ordering criteria used to order index values, comparison operations to order character strings as binary or in a specific natural language, a generic property pursuant to a native data type, a linguistic property, a specific user-defined property, a specific system-defined property, or a list of columns over which the function- based table index is to be generated.  

Claims 20 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 21, (Original) The system as recited in Claim 17, wherein the plurality of discriminant values and the plurality of first native index values are generated by the discriminant mappings and the first native index value mappings in response to determining, based on custom index metadata, that a data table index that includes the first table column of the data table is to be created for the data table.  

Claims 21 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 22, (Original) The system as recited in Claim 17, wherein the discriminant mappings are applied to the respective table row in the plurality of table rows further based on one of: (c) an identifier used to uniquely identify a specific type of index value ordering among a plurality of types of index value ordering supported by the discriminant mappings, or (d) an identifier for the first table column of the respective table row.  

Claims 22 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 23, (Original) The system as recited in Claim 17, wherein the data table further comprises a second table column storing second common-denominator data type values converted from second native data type values; wherein the program of instructions is executable by the one or more computing processors to further perform: applying second native index value mappings to the plurality of table rows in the data table to generate a plurality of second native index values; generating, for the data table, the function-based table index using further the plurality of second native index values generated by the second native index value mappings.  

Claims 23 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 24, (Original) The system as recited in Claim 17, wherein the function-based table index is generated, based on organization dependent column migration metadata, to reduce a total number of function-based indexes to be created to accessing original data field values of the original data table.  

Claims 24 is analogous to claim 8 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

HASH-BASED MULTI-TENANCY IN A DEDUPLICATION SYSTEM, (AKIRA V et al., US 2016/0004716) - Systems and methods for hash-based multi-tenancy in a deduplication system by utilizing a single hash based index table for separating data segments.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154